Title: To Thomas Jefferson from Gideon Granger, 23 August 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dr: Sir
            Washington Augt. 23d. 1802.
          
          Yours of the 15th. was duly received. I have no use for Mr: Fenton’s Letter. On Thursday next, If my health permits, I shall leave this for Connecticut. For the last Ten days I have been confined with the Dysentery. It has reduced me somewhat. my return to the Seat of Government will be as early as shall appear safe. In the National Intelligencer of friday last. The dismissals in the post Office departmt. are stated and considered at some length. The approaching elections induced the publication. The only thing I fear is a new swarm of Applications from Our friends. The department in my opinion, (a few cases excepted) is in a hopeful Situation. The changes are as rapid as the prompt execution of the duties & the safety of the Departmt: will admit. I have appointed about 250 Postmasters Independt. of the Offices on the New post roads amounting to 129. so there will be 379. new Officers. The Inclosed is from a respectable Merchant and Mr: Tracey is a respected worthy Man.
          I am Sir with great Esteem Yours
          
            Gidn Granger
          
        